pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt 9cujkpivqp cid cid cid cid cid cid cid cid cid cid cid 0wodgt cid cid cid cid cid cid cid cid cid cid cid cid cid release date index nos 4ghgt cid 4grn cid vq cid cvg cid cid cid 2gtuqp cid vq cid qpvcev cid 6gngrjqpg cid 0wodgt cid cc fip plr-115734-00 date legend company a company b company c limited_partnership a limited_partnership b state x state y state z a dear this is in response to a letter dated date and subsequent correspondence submitted on behalf of the master trusts each a master_trust and collectively the master trusts and the company a feeder funds and the company b feeder funds each a feeder fund and collectively the feeder funds as described in sections a b and c respectively of the appendix to this ruling the eight rulings requested in the letter are as follows ruling whether each of the feeder funds will be deemed to own a proportionate share of each of the assets of its corresponding master_trust and will be deemed to be entitled to the income of the master_trust attributable to such share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the internal_revenue_code ruling whether the master trusts will be publicly_traded_partnerships taxed as corporations under sec_7704 of the code plr-115734-00 ruling whether each feeder fund’s basis in the shares of beneficial_interest received in its corresponding master_trust will equal the basis of the assets transferred in exchange therefor reduced by the sum of such feeder fund’s liabilities assumed by the master_trust or liabilities to which the assets transferred were subject ruling whether each feeder fund’s holding_period in shares of beneficial_interest received in its corresponding master_trust will include the period during which the property exchanged was held by the feeder fund provided that such property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange ruling whether each master trust’s basis in the assets received from a feeder fund will equal the bases of such assets in the hands of the feeder fund before the exchange ruling whether each master trust’s holding periods in the assets received from a feeder fund will include the periods during which the feeder fund held such assets ruling whether the method employed by each master_trust for making forward and reverse sec_704 allocations among its partners including aggregating qualified_financial_assets is a reasonable method within the meaning of sec_1_704-3 and sec_1_704-3 of the income_tax regulations and is permitted under sec_1_704-3 ruling whether under sec_721 no gain_or_loss will be recognized by master_trust or the feeder funds upon a contribution of property to a master_trust by a feeder fund in exchange for shares of beneficial_interest in the master_trust facts company a and company c are limited partners in limited_partnership a and limited_partnership b limited_partnership a and limited_partnership b provide investment management and related_services and are registered investment advisors the investment advisors limited_partnership a and limited_partnership b have organized a number of feeder funds each a company a feeder fund limited_partnership a and limited_partnership b will organize a number of feeder funds each a company b feeder fund feeder funds are or will be organized as either state x corporations or state z business trusts the company a feeder funds have elected and the company b feeder funds will elect to be treated as regulated_investment_companies rics under sec_851 plr-115734-00 of the code thereafter each feeder fund intends to operate in a manner that continues to qualify it as a ric limited_partnership a and limited_partnership b will organize a master_trust for each of their feeder funds the master trusts will be organized as state y business trusts under the state y business_trust act the master trusts will be registered as open-end management companies under the investment_company act of the act each master_trust will serve as an investment vehicle for two corresponding feeder funds one of which will be a company a feeder fund and the other of which will be a company b feeder fund the exact corresponding relationship among the master trusts the company a feeder funds and the company b feeder funds is described in the appendix to this ruling each master trust’s investment objective will be identical to that of its two corresponding feeder funds each company a feeder fund will contribute a diversified portfolio of securities to its corresponding master_trust in exchange for its beneficial_interest in that master_trust each company b feeder fund will contribute dollar_figure a in cash to its corresponding master_trust in exchange for its beneficial_interest in that master_trust each feeder fund will hold an interest in its corresponding master_trust after the contribution a master_trust may also receive cash and or assets from an affiliate of the applicable investment_advisor and or from an institutional investor in exchange for an interest in the master_trust although master trusts will be investment trusts the declarations of trust for each master_trust will provide a power to vary the investment of the holders which will classify master trusts as business entities under sec_301_7701-4 of the procedure and administration regulations it is represented that each master_trust will be classified as a partnership for federal tax purposes under sec_301_7701-3 the following representations are made on the behalf of the master trusts and the feeder funds representations ruling for purposes of determining the required_distribution under sec_4982 of the code the feeder funds will each account for its share of partnership items of income gain loss and deduction as they are taken into account by its corresponding master_trust plr-115734-00 except as required by sec_704 of the code and sec_1 b of the regulations each feeder fund’s allocable share of its corresponding master trust’s income gain loss deduction and credit will be comprised of a proportionate share of each item_of_income includible in the corresponding master trust’s gross_income the organization of the master trusts was done in a manner to enable them to be classified as partnerships and was not done to enable a partner that is a ric to make distributions that would be prohibited under revrul_89_81 c b had the ric invested directly in the master trust’s assets ruling sec_2 each feeder fund will contribute solely cash and or a diversified portfolio of stock and securities to its corresponding master_trust beneficial interests in master trusts will be issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the securities act of as amended act master trusts will not register their shares under the act because shares in master trusts may be issued solely in private_placement transactions that do not involve any public offering within the meaning of sec_4 of the act except as required by sec_704 of the code and sec_1 b of the regulations each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed to the master_trust by the partner under sec_1_704-1 f master trusts will revalue their investment portfolios to fair_market_value daily each master_trust will adjust the capital_account of each partner to reflect the partner’s share of the net change in the value of its assets from the close of the prior day to the close of the current day each master_trust will qualify as a securities_partnership under sec_1_704-3 finally contributions revaluations and the corresponding allocations of tax items will not be made with a view to shifting the tax consequences of built-in_gain or loss among its partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability no master_trust will have a holder that is a flow-through_entity with a principal purpose of permitting the master_trust to satisfy the 100-partner limitation under sec_7704 of the code plr-115734-00 the number of holders owning interests in master_trust will be less than and none of the holders will be a partnership grantor_trust or an s_corporation that is beneficially owned by more than one individual ruling each feeder fund will contribute a portfolio of assets that meets the diversification requirements of sec_368 there is no plan or intention for any feeder fund to transfer assets other than cash and or a diversified portfolio of stock and securities to a master_trust any other transferor who has contributed or will contribute assets to a master_trust has contributed or will contribute solely cash and or a diversified portfolio of stocks and securities the following guidelines have been taken into account in making the foregoing representations all members of a controlled_group_of_corporations as defined in sec_1563 will be treated as one issuer cash and cash items including receivables will be excluded in determining each feeder fund’s total assets government securities are included in total assets for purposes of the denominator of the and percent tests unless the government securities are acquired to meet the and percent tests but are not treated as securities of an issuer for purposes of the numerator of the and percent tests all bonds will be treated as issued by the ultimate obligor on the bonds including any larger government agency or unit whose full faith and credit backs the bonds and in the case of any bond for the benefit of a private user nominally issued by a governmental entity which is liable only to the extent of revenues from the bond-financed project the bond will be treated as issued by the private user that is the ultimate obligor on the bond plr-115734-00 ruling law and analysis sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that to qualify as a ric percent of a corporation’s gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 requires that to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securities and securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_852 provides that a ric at least percent of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric’s shareholders as interest excludable from gross_income pursuant to sec_103 sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder’s foreign_tax_credit under sec_901 plr-115734-00 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 of the code a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 provides that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include his distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 of the code that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includible in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations the entity_theory provides that the partnership is a separate plr-115734-00 entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess and h_r rep no 83d cong 2d sess in order for the feeder funds to qualify as rics under the diversification tests of sec_851 the aggregate approach will have to be applied to each feeder fund’s partnership_interest in its corresponding master_trust as an aggregate each feeder fund will be able to take into account its share of the individual items of income and assets of its corresponding master_trust revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted_basis the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 the ruling cites sec_705 and sec_741 of the code both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 of the code and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the feeder funds the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric's interest in a partnership be viewed as a direct investment in the partnership's assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the tests set out in inter alia sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach plr-115734-00 to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m for example under sec_856 of the code at least percent of the gross_income of a reit must be derived from any or all of nine sources including rents_from_real_property interest on obligations secured_by mortgages gain from the sale or disposition of real_property and income and gain derived from foreclosure_property reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in a partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if a_trust owns a percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is shorter thus the regulations adopt the language of the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code plr-115734-00 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of the corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits ruling sec_7704 of the code provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 of the regulations provide that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof for purposes of sec_7704 if all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the act and the partnership does not have more than partners at any time during the taxable_year sec_1_7704-1 provides that for purposes of sec_1_7704-1 a person owning an interest in a partnership grantor_trust or s_corporation flow-through_entity that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow- through entity’s interest direct or indirect in the partnership and a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the partner limitation of sec_1_7704-1 it is represented that the number of partners in each master_trust will be limited to or fewer calculated pursuant to sec_1_7704-1 no interest in any of the master trusts will be issued in a transaction or transactions required to be registered under the act accordingly master trusts will not be publicly_traded_partnerships within the meaning of plr-115734-00 sec_7704 ruling sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner each feeder fund’s basis in the shares of beneficial_interest received in its corresponding master_trust will equal the basis of the assets exchanged by the feeder fund for that interest reduced by the sum of the feeder fund’s liabilities assumed by master_trust to which the assets transferred were subject ruling sec_1223 provides that where property received in an exchange acquires the same basis in whole or in part as the property surrendered in the exchange the holding_period of the property received includes the holding_period of the property surrendered to the extent such surrendered property was a capital_asset as defined in sec_1221 or property described in sec_1231 each feeder fund’s holding_period in shares of beneficial_interest received in its corresponding master_trust will include the period during which the property exchanged was held by the feeder fund provided that such property was a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange ruling sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time each of the master trust’s basis in the assets received from a feeder fund will equal the basis of such assets in the hands of the feeder fund before the exchange ruling sec_1_723-1 of the regulations provides that because property contributed to a partnership has the same basis in the hands of the partnership as it had in the hands of the contributing_partner the holding_period of such property for the plr-115734-00 partnership includes the period during which it was held by the partner see sec_1223 of the code each master trust’s holding_period in assets received from a feeder fund will in each instance include the period during which the feeder fund held such assets ruling sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1 b iv f reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by-property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1 e i provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified plr-115734-00 financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 and e v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 the full netting approach provides that to use the full netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the tax gains and losses under the full netting approach on the date of each capital_account restatement the partnership a nets its book gains and book losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b nets tax gains and tax losses from qualified_financial_assets since the last capital_account restatement and c allocates the net tax gain or net tax loss to the partners in a manner that reduces the book-tax disparities of the individual partners sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a plr-115734-00 manner that substantially reduces the present_value of the partners’ aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must preserve the tax_attributes of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability it is represented that each master trust’s allocations will comply with sec_1_704-3 the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case the burden to each master_trust of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial each master_trust will use the full netting approach described in sec_1_704-3 for making forward and reverse sec_704 allocations the likelihood that this type of aggregation could be abused by the master trusts and their partners is minimal it is represented that each feeder fund will qualify as a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t a qualified contributor ruling sec_721 of the code provides that no gain_or_loss is recognized to a partnership or any of its partners when a partner contributes property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment plr-115734-00 company within the meaning of sec_351 if the partnership were incorporated sec_1_351-1 of the regulations states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors’ interests and ii the transferee is a a ric b a reit or c a corporation more than percent of the value of whose assets excluding cash and nonconvertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after that date subject_to certain transitional relief provisions sec_1002 of the act expands the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors’ interest see s rep no pincite h_r rep no pincite h_r rep no pincite sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan that contemplates a later transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and percent tests unless acquired to meet the and percent tests but are not treated as securities of an issuer for purposes of the numerator of the and percent tests plr-115734-00 an investment_company is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of five or fewer issuers holdings based upon the facts presented and the representations made by the master trusts and the feeder funds and in accordance with the relationships detailed above we rule as follows ruling each feeder fund as a partner in its corresponding master_trust will be deemed to own a proportionate share of the assets of the corresponding master_trust and will be deemed to be entitled to the income of the corresponding master_trust attributable to that share for purposes of determining whether each of the feeder funds satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the code for purposes of these sections the interest of a feeder fund in its corresponding master_trust shall be determined in accordance with the feeder fund’s capital interest in the master_trust ruling master trusts will not be publicly_traded_partnerships within the meaning of sec_7704 ruling each feeder fund’s basis in the shares of beneficial_interest received in its corresponding master_trust will equal the basis of the assets transferred in exchange therefor reduced by the sum of such feeder fund’s liabilities assumed by the master_trust or liabilities if any to which the assets transferred were subject ruling each feeder fund’s holding_period in shares of beneficial_interest received in its corresponding master_trust will include the period during which the property exchanged was held by the feeder fund provided that such property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange ruling plr-115734-00 each master trust’s basis in the assets received from a feeder fund will equal the basis of such assets in the hands of the feeder fund before the exchange ruling each of the master trust’s holding_period in the assets received from a feeder fund will include the periods during which the feeder fund held such assets ruling each master trust’s method of making sec_704 allocations including reverse allocations for its partners who invest in that master_trust will be considered a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that a contribution or revaluation of the property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability and that each of the partners is a qualified contributor this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to the master trusts by any partner other than the feeder funds each master_trust must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to master trusts by the feeder funds for which the taxpayer supplied specific information concerning the contributed assets as described above and not to any other contributions by the feeder funds or any other future partner ruling provided that each master_trust is treated as a partnership for purposes of sec_721 we conclude as follows the transfers by each feeder fund to its corresponding master_trust are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if each master_trust were incorporated provided that these are the only transfers to each master_trust except for transfers solely of cash and or a diversified portfolio of stocks and securities plr-115734-00 we express no opinion on the tax treatment of the transaction described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above ruling in particular we express no opinion on the consequences of other transfers to a master_trust either as to whether such other transfers would be transfers to an investment_company or would except for transfers solely of cash and or a diversified portfolio of stocks and securities when taken together with the transfers by the feeder funds cause those transfers to be considered transfers to an investment_company this ruling is limited to the master trusts and the feeder funds no opinion is expressed with respect to the federal_income_tax consequences of this transaction other than as concluded above specifically no opinion is expressed as to whether each feeder fund actually qualifies as a ric that is taxable under subchapter_m part i of the code moreover we express no opinion on the propriety of any of the rulings herein with respect to the contribution and subsequent admission of additional partners in a master_trust which are not specifically included in any representation given by the taxpayer additionally we express no opinion as to whether the transaction involving the transfers from the feeder funds is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative a copy of this letter should be attached to the federal_income_tax return for each of the feeder funds for every taxable_year in which it participates in the arrangement described in this letter sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
